Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00033-CV

                                  IN RE Jose Antonio ORTIZ, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Irene Rios, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 10, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus and motion for temporary relief. We have

the power to issue writs of mandamus, but only when “agreeable to the principles of law regulating

those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a

petition and record showing “the trial court abused its discretion and that no adequate appellate

remedy exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam). Having reviewed the petition and documents included in the appendix,

we conclude relator has not satisfied this burden. Accordingly, we deny the petition and motion

for temporary relief. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM



1
 This proceeding arises out of Cause No. 2020-CI-15726, styled In the Interest of Z.A.O.C. and N.S.O.C., Children,
pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres presiding.